Citation Nr: 0900989	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-10 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory 
disability to include chronic obstructive pulmonary disease 
(COPD) and/or emphysema.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The claim was later transferred back to the RO in 
Detroit, Michigan.  The appellant appealed the decision to 
BVA, and the case was referred to the Board for appellate 
review.

In his March 2007 Form 9, the veteran requested a hearing 
before a member of the Board, at the Detroit RO.  In an April 
2007 statement in support of his claim, the veteran withdrew 
his request for a hearing before the Board as he was too ill 
to travel for the personal hearing.  See 38 C.F.R. § 
20.702(e) (2008).  The Board will proceed with consideration 
of the veteran's claim, based on the evidence of record    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A chronic respiratory disability to include COPD and/or 
emphysema has not been shown to be casually or etiologically 
related to the veteran's military service to include in-
service asbestos exposure.


CONCLUSION OF LAW

A chronic respiratory disability to include COPD and/or 
emphysema was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that the VA's duty to notify, addressed in 
38 C.F.R. § 3.159(b)(1), was satisfied by a letter sent to the 
veteran in June 2006.  The June 2006 letter specifically 
addressed the evidence necessary to substantiate the veteran's 
claim, the evidence VA would seek to obtain, and the evidence 
the veteran was expected to provide.  The June 2006 letter 
also informed the veteran of how VA determines disability 
ratings and effective dates as required by the Court of 
Veterans Appeals' decision in Dingess.   Furthermore, the June 
2006 letter specifically addressed evidence that would be 
helpful to substantiate the veteran's claim that he was 
exposed to asbestos during his military service.  The June 
2006 letter was sent prior to the initial unfavorable decision 
by VA in September 2006.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met.

Based on the foregoing, the Board finds that the June 2006 
notice letter adequately informed the veteran of the 
information and evidence necessary to substantiate his claim 
for service connection for COPD/emphysema.  Therefore, the 
Board concludes that VA has provided the veteran with all of 
the notice required by law.

B.  Duty to Assist

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the all pertinent private 
medical records identified by the veteran as well as all 
pertinent service treatment records and service personnel 
records.  Additionally, the veteran was afforded a VA 
examination to determine the nature and etiology of his 
claimed disability in June 2006.  An additional medical 
opinion was requested by the Board in September 2008, and 
received in October 2008.  The veteran was provided a copy of 
the opinion and returned a response form in November 2008 
indicating that he did not have any additional evidence to 
submit in support of his claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the appellant's claim of entitlement to 
service connection for conditions claimed as due to asbestos 
exposure under these administrative protocols using the 
following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
M21-1MR contains guidelines for the development of asbestos 
exposure cases.  Most relevant to this case, part (b) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis.  Inhaling 
asbestos fibers can also lead to pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for 
COPD/emphysema, to include as a result of exposure to 
asbestos.  

As demonstrated most recently by the October 2008 VHA 
response from Dr. J. A., the veteran has been diagnosed with 
emphysema, a sub-type of COPD.  Thus, the Board finds that 
the veteran's emphysema diagnosis satisfies the requirement 
that the claimant demonstrate a current disability in order 
to receive service connection.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004).

With respect to the second element of Hickson, in-service 
incurrence of a disease or injury, the veteran has contended 
throughout the course of the appeal that his current 
respiratory disabilities resulted from, among other things, 
in-service asbestos exposure.  The veteran's exposure to 
asbestos during his military service is not confirmed in any 
service personnel or service treatment record.  Furthermore, 
there is also no indication in the veteran's service 
treatment records that he ever complained of, was diagnosed 
with, or was treated for any respiratory conditions. 

Notwithstanding, the lack of in-service complaints of 
respiratory problems or documented in-service asbestos 
exposure, the Board observes that his service personnel 
records confirm that the veteran served as a seaman, 
carpenter, and construction mechanic.  Pictures submitted by 
the veteran indicate that he was part of a ship salvage unit 
during his military service.  The veteran claims that during 
his service he was exposed to asbestos, as well as dust from 
metal and wood, and other unknown substances.  He further 
claims that he was never provided with appropriate protective 
devices.  The Board notes that immediately after his 
discharge from active duty, the veteran attended an OJD Boat 
Builder course at the Friend McDonald Boat Company and that 
he worked as a carpenter until his retirement at the age of 
71.  Given the nature of his duties during active service 
working with ship salvage, the Board, giving the veteran the 
benefit of the doubt, concedes that he was exposed to 
asbestos and dust from metal and wood during his actively 
military service. 

The Board must now consider whether there is competent 
medical evidence establishing a nexus between the veteran's 
current respiratory disability and his in-military service, 
to include asbestos and dust exposure.  The veteran's service 
medical records are silent for any complaints, diagnoses, or 
treatment pertaining to a pulmonary condition.  Furthermore, 
the first documented treatment for a pulmonary condition is 
contained in private medical records dated in July 2001 that 
show that the veteran was treated for COPD since July 2001 
with a prior diagnosis of emphysema in the fall of 2000.  As 
the evidence of record does not indicate that the veteran 
began experiencing pulmonary symptoms for many years after 
his separation from service, the Board concludes that the 
veteran's COPD/emphysema did not manifest during his military 
service.  

With regard to the more than fifty-year evidentiary gap in 
this case between active service and the earliest documented 
complaints of pulmonary symptoms, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran experienced any event in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a pulmonary condition is itself evidence which tends to show 
that the disability did not have its onset in service or for 
many years thereafter.
  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As described 
above, the long period between the veteran's discharge from 
the military and the first documented complaints of pulmonary 
symptoms weigh against finding that his in-service exposure 
to metal dust, wood dust, or other unknown substances caused 
any residual or chronic disabilities.  

Although the most probative evidence in this case shows that 
the claimed disability was not present during the veteran's 
active service or for several years thereafter, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is especially relevant 
in disabilites related to asbestos exposure which have a long 
latency period.  Thus, if there is a causal connection 
between the claimed condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  Accordingly, the Board will now consider whether the 
evidence supports a finding that the veteran's current 
pulmonary disabilities are etiologically related to his in-
service asbestos and dust exposure.  

In connection with his claim, the veteran was afforded a VA 
examination in July 2006.  The examiner reviewed the 
veteran's claims file, including his service medical records 
and private medical records.  The examiner noted the 
veteran's service history, his post-service employment, and 
his medical history.  The examiner further noted that the 
veteran smoked cigarettes from 1946 to 1963.  The examiner 
diagnosed the veteran with moderate to severe COPD/emphysema.  
Chest X-rays indicated obstructive airway disease and 
pulmonary fibrosis, but included no evidence of asbestosis.  
The examiner concluded that she was unable to determine 
whether the veteran's disabilities were caused by his 
exposure to asbestos or other environmental toxins during his 
military service. 

To clarify the etiology of the veteran's claimed disability, 
the Board requested a medical opinion from the Veterans Heath 
Administration (VHA) in September 2008.  In October 2008 a VA 
pulmonologist reviewed the veteran's claims file including 
all available private medical records and service medical 
records.  The pulmonologist concluded that, based upon the 
veteran's service actively dismantling ships which commonly 
contained asbestos, the veteran was likely exposed to 
asbestos as well as other environmental toxins during his 
military service.  However, notwithstanding the veteran's in-
service asbestos and environment toxin exposure, the examiner 
did not find any evidence to support a finding of asbestos-
related lung disease in the veteran's medical records.  The 
examiner further stated that all findings point to a 
diagnosis of emphysema, and there has been no association 
found between exposure to asbestos and development of 
emphysema in any of the medical literature.  The examiner 
further concluded that it is more likely that the veteran's 
tobacco use and post-service exposures contributed more to 
the development of his current pulmonary disorder than any 
in-service exposures to asbestos or other environmental 
toxins.  

The Board finds that the competent evidence currently 
associated with the record on appeal, contains no evidence of 
a link between the veteran's claimed disability and his 
active service, or any incident therein.  Significantly, none 
of the doctors who have examined the veteran have suggested 
that the veteran's existing COPD/emphysema is in any way 
related to his military service, including his asbestos 
exposure or exposure to dust.  

The Board observes that the veteran has submitted multiple 
articles from internet sources generally describing the cause 
of pulmonary fibrosis and interstitial lung disease.  
However, this evidence is general in nature and has not been 
specifically related to the veteran by a competent medical 
professional.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998) ("This is not to say that medical article and 
treatise evidence are irrelevant or unimportant; they can 
provide important support when combined with an opinion of a 
medical professional.").  As such, the Board affords it no 
probative value.  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between a current respiratory disability and his active 
military service.  In the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the etiology of any 
current pulmonary disability, to include COPD and emphysema, 
to be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Based on the foregoing, the Board concludes that the most 
probative evidence of record does not link the veteran's 
current respiratory disabilities, to include COPD and 
emphysema, to his military service.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Accordingly, the Board concludes that 
service connection for a chronic respiratory disability, to 
include COPD and or emphysema resulting from exposure to 
asbestos, is not warranted.  


ORDER

Entitlement to service connection for COPD/emphysema, to 
include as a result of exposure to asbestos, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


